Citation Nr: 1300180	
Decision Date: 01/03/13    Archive Date: 01/11/13	

DOCKET NO.  06-25 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The Veteran had active service from May 1975 to June 1976.

This matter comes before the Board of Veterans' Appeals on appeal from a January 2006 rating decision of the VARO in Buffalo, New York, that in pertinent part, denied the Veteran's request to reopen a previously denied claim for entitlement to service connection for schizophrenia.

In a decision dated in November 2009, the Board reopened the claim based on new and material evidence and remanded it for further development.  The Veteran was accorded a psychiatric examination by VA in July 2010.  Thereafter, by decision dated in March 2011, the Board found the preponderance of the evidence was against the finding that the Veteran's preexisting schizophrenia was aggravated beyond its natural progression as a result of his just over one year of active service.  The Veteran and his representative appealed the determination to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in August 2011, the Court granted a Joint Motion for Remand by the Veteran and the Secretary of VA to have the Board address the presumption of soundness that applies to an individual's service.  The Board then referred the case to the Chairperson of the Department of Psychiatry and Behavioral Services at a private university who reviewed the file.  The response from the psychiatrist was received in September 2012 and has been associated with the claims file.  The case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Schizophrenia clearly and unmistakably preexisted service.  

2.  Schizophrenia clearly and unmistakably was not permanently aggravated by service.


CONCLUSION OF LAW

Schizophrenia preexisted service and was not aggravated therein; the presumption of soundness at entry is rebutted with regard to this disease process.  38 U.S.C.A. §§ 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claim Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist the Veteran in the development of a claim.  Regulations for the implementation of the VCAA are codified as amended at 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those elements are:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5)effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The case has been in appellate status for several years and the Board finds the Veteran has been informed throughout the several years of the appeal of his and VA's responsibilities in providing evidence in support of his claim.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has obtained the Veteran's service treatment records and all identified post service records.  The Veteran was accorded an examination by VA in July 2010.

Additionally, the Veteran had the opportunity to provide testimony on his own behalf at a hearing before a Veterans Law Judge.  The Veteran was then advised that the Veterans Law Judge who conducted the hearing was no longer at the Board and he was informed that he could receive a new hearing.  However, he waived that right.  Recently, the Board referred the case to an independent medical expert for an opinion as to reviewing the file and providing an opinion as to whether the Veteran's schizophrenia clearly and unmistakably preexisted service and there was no permanent increase in severity during his active service.  A response from the psychiatrist was received in 2012 and has been associated with the claims file.  The Veteran was provided with a copy of the medical opinion and was given 60 days in which to submit any additional evidence or argument.  

In an October 2012 statement he indicated that he had no further argument or evidence to submit and wanted the Board to immediately proceed with adjudication of his appeal.  In December 2012, the Veteran's representative submitted argument that has been considered.  

In view of the foregoing, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claim for entitlement to service connection for schizophrenia.  The claim is therefore ready to be considered on the merits. 


Pertinent Law and Regulations

As an initial matter, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his schizophrenia is related to combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not for application.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent evidence of three things:  (1) A current disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship, that is, a nexus, between the claimed inservice disease or injury and a current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through the demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) That a condition was "noted" during service; (2) post service continuity of the symptomatology; and (3) a nexus between a current disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 ,495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease first diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, for Veterans who served after December 31, 1946, or during a period of war, certain chronic disabilities, including schizophrenia, are presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year following separation from service  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2012).

Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.
The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  Wagner v. Principi, 370 F.3d, 1089, 1095 (Fed. Cir 2004).  

A review of the pertinent evidence of record reveals that in his report of medical history made at the time of enlistment examination in May 1975, the Veteran stated he was in good health.  He expressed no psychiatric complaints of any sort.  Clinical evaluation revealed normal psychiatric status.

However, the medical evidence of record also includes private treatment records reflecting the Veteran was hospitalized involuntarily in October 1974, a time several months prior to his entrance onto active service.  He was referred from another facility where it was noted that he was withdrawn, seclusive, stayed in his room, and answered only when spoken to.  The Veteran himself did not know the reason for his admission and did not know who brought him to the hospital.  He was not able to reveal any information about himself because of his confused mental status.  The Veteran was described on admission in October 1974 as appearing very inappropriate, blocked in affect, tangential, and not able to engage in a normal conversation.  When asked why he was being hospitalized, he stated "poor boys cannot run cars."  He appeared to be suspicious most of the time.  He also admitted to auditory hallucinations.  He was treated with medication and improved to the point of being able to participate in different ward activities.  His medication was reduced and he requested release and this was granted in January 1975 with a three-week supply of medication and an appointment for a prolixin Deconate Clinic.  He was given a final diagnosis of schizophrenia, chronic, undifferentiated type in remission.  He was to receive follow-up treatment at another facility.

A review of the service treatment records reflects the Veteran was hospitalized in January 1976.  In February 1976, it was noted that this was the Veteran's first known psychiatric admission.  The examiner indicated that, since the Veteran had been with his unit, he had been behaving bizarrely.  He was observed talking to himself, shaking his finger, turning on lights and music in the middle of the night, and walking from table to table at the snack bar, and shaking matches at everyone there.  During treatment he was observed to behave irrationally.  After being discharged to return to his unit in February 1976, he refused to return.  He was given a diagnosis of simple schizophrenia, severe.  The duration of the disorder was documented as having lasted the prior three months, but, the examiner noted, that the symptomatology suggested a chronic type of schizophrenia.  The examiner stated that the Veteran had undergone external precipitating stress, manifested by routine duty.  The Veteran's premorbid personality and predisposition were unknown.  Impairment at the time in February 1976 was described as marked.  The Veteran was to be transferred to psychiatric services at a military base and it was opined that it was unlikely he would be able to function in military service.  

Accordingly, a Medical Evaluation Board (MEB) met in March 1976.  It was noted that the Veteran was hospitalized in January 1976 for what was diagnosed as acute schizophrenia episode, moderate, improved, manifested by gross confusion, bizarre behavior, inappropriate conduct socially, concrete thinking, circumstantantiality, perseveration, incoherence, flattened affect, hypochondriasis, pressured speech, and rigidity.  His stress was described as moderate in degree, and as being caused by routine military duty and multiple financial problems.  It was recommended that he be medically separated because of his schizophrenia.  It was stated that the schizophrenia was sustained in the line of duty, originated in 1976, was due to service, and did not exist prior to service and was not aggravated therein.  

However, in an April 1976 addendum, signed by the three medical officers who included the Veteran's attending physician, the MEB noted a review of private records of treatment for schizophrenia prior to service and concluded that the disorder pre-existed service and was not incurred in the line of duty.  

In an addendum to the medical board dated in April 1976, the Veteran's attending physician and two other physicians signed a statement that in view of history obtained from the Veteran's family and his admission of previous hospitalizations for psychiatric purposes, it was recommended that the line of duty be "No, EPTS."  Records had been received documenting a psychiatric disorder and the physicians stated that "this information necessitates a change of diagnosis" to the following:  Schizophrenia, chronic undifferentiated type, moderate, improved, manifested by gross confusion, bizarre behavior, inappropriate conduct socially, concrete thinking, circumstantantiality, perseveration, incoherence, flattened affect, hypochondriasis, pressured speech, and rigidity.  The stress was described as moderate in degree and consisting of routine military duty and multiple financial problems.  

The physicians indicated in a corrected copy of the physical evaluation board proceedings that the Veteran's chronic undifferentiated schizophrenia was not incurred in line of duty, existed prior to service, and was not service aggravated.  Reference was made to private hospitalization indicating the Veteran had schizophrenia that existed prior to service and this was "the same as his present illness and that this represents a natural progression of this condition."

Following service, the Veteran was accorded a psychiatric examination for rating purposes by VA in May 1997.  The examiner indicated review of the claims file.  As for history, the Veteran stated that sometime in 1975 he was hospitalized for nervousness and given Thorazine.  He recalled staying hospitalized for a couple of months.  He indicated that he stayed out for three months and then enrolled in the military.  He claimed that he was doing well in the military, until he began to have trouble with a sergeant.  He stated that he then had a nervous breakdown and was hospitalized and eventually discharged for medical purposes.  The examiner opined that a review of the claims file and current interview suggested the presence of a chronic psychotic illness.  She gave a diagnosis of schizophrenia, chronic, undifferentiated, and mild at the present time.  She stated that it appeared to her that the Veteran had a previous nervous breakdown prior to service.  She added that the condition was in remission upon joining the service, but "under the stress of daily living and working conditions, the patient had a relapse."

The record reflects the Veteran was seen thereafter for continuing problems with his schizophrenia.

Additional evidence includes a statement from a private physician who reported that she saw the Veteran for an initial consultation in April 2007.  The Veteran reported to her that near the end of his military service his mother got sick and that he was "honorably discharged to go home and take care of her."  The Veteran informed her that he asked for a medical discharge because he had been in the Army hospital for diagnoses of a skin condition and schizophrenia but he claimed "this was not granted because they said he had had these preexisting conditions."  The Veteran stated that prior to service he was in a State hospital in Florida "1973 or so," and discharged without medication.  He told her he was informed he could follow up should he desire, but he stated he did not know what the diagnosis was.  The physician indicated that she examined the records and they reflected that the Veteran has schizophrenia.  As for an impression, she stated since the Veteran did not complete her assessment forms, and she saw him only on one occasion, "I am not able to assess his current medical psychiatric condition.  However, I am mystified as to how [the Veteran] was able to get into the military service with a preexisting condition as schizophrenia.  Since he was enlisted, it is as likely as not that being in the military, even with no active duty, could have exacerbated his underlying condition."  

Other pertinent evidence of record includes the report of examination of the Veteran by a VA doctoral-level psychologist in July 2010.  It was noted the Veteran was uncooperative and terminated the interview when he became increasingly passive-aggressive, hostile, and uncooperative.  Asked to opine whether the relevant evidence clearly and unmistakably showed that the increase in the Veteran's psychiatric disability during service was due to the natural progression of that disease, the individual opined as follows:  "Given a diagnosis prior to military service (October 11, 1974) of Chronic Undifferentiated Schizophrenia, it appears much more likely than not that his subsequent psychiatric impairment has been a natural progression of that disorder, particularly given his apparent substance abuse and marginal adaptation..."

The examiner went on to say that "It is notable that while the veteran denies any history of mental illness prior to military service, the evidence to the contrary appears to be indisputable, and is of a disorder similarly similar to his current diagnosis that it is much more likely that not a natural progression of his pre-existing condition.  This opinion is based more on a record review than patient examination given Veteran's defensiveness and passive-aggressive lack of cooperation."

Subsequent thereto the case was referred to an independent medical expert who was asked to review the file and opine as to whether the Veteran had schizophrenia that preexisted and clearly and unmistakably underwent no permanent increase in severity during his active service from 1975 to 1976.  The response from the professor and chairperson of the Department of Psychiatry and Behavior Sciences at a private university was received in September 2012.  The psychiatrist stated the following:  

The veteran had a psychotic episode before entering the service that led to involuntary hospitalization for three months.  He was then transferred to another facility.  He reportedly had both positive symptoms-behaviors that were abnormal and negative symptoms-attributes that are absent in normal individuals, leading to a diagnosis of chronic schizophrenia.  While on medication and between psychotic episodes he reconstitutes well which is why he might have been inducted without the illness being recognized.  Nevertheless he clearly had schizophrenia.  Not much information is available about his early life but what is provided showed a relatively normal life with friends, participation in athletics, good academic achievement until 1971 when he dropped out of college.  In retrospect that may have been a premorbid signal for further deterioration.  In any event he was admitted involuntarily in October 1974 to Dodge Memorial Hospital and transferred to South Florida State Hospital.  He was disoriented, could not give a history, hallucinating, and too ill to participate in any kind of psychotherapy.  In the review of his subsequent admissions there is simply no evidence of his becoming more impaired than this episode.  He was able to participate in active duty for nine months, but even then he acted bizarrely, showed mannerisms, got up in the middle of the night, and became episodically irritable.  Clearly he had persisting subclinical symptoms consistent with chronic schizophrenia, although he was not frankly psychotic.  When he developed frank psychosis while he was in the service, he began hallucinating, and became paranoid.  However his symptoms did not exceed the symptoms of his first break.  There is no evidence that he was exposed to more stress than civilian life.  More than likely the military regimentation may have been protective but at the same time exposed the severity of his pathology.  There is no compelling evidence that his course of illness was greatly altered by being in the military.

Initially, to rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of Section 1111 on claims of service-connected disability, VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1095 (Fed. Cir. 2004).  

In this case, the lay and medical evidence clearly and unmistakably reflects that schizophrenia preexisted service.  While the Veteran indicated in his report of medical history at the time of enlistment examination in 1975 that he had no psychiatric complaints or problems, he subsequently acknowledged on more than one occasion having been hospitalized prior to service for psychiatric purposes.  Several physicians reviewed the evidence of record and determined that the Veteran has schizophrenia that preexisted service and was not incurred during service.  The Veteran himself has acknowledged at various times in the years following service that he had been hospitalized for psychiatric purposes prior to service.  He thus acknowledged that his report to examiners at the time of entry on active duty that he had no previous psychiatric symptoms or treatment were clearly and unmistakably false and were a factor in the examiner's determination of suitability for service.   

The critical question for consideration here therefore is whether there is clear and unmistakable evidence that the schizophrenia was not aggravated by the Veteran's active service.  The Board finds that there is such evidence.  The service treatment records reflect that ever since the Veteran had been with his unit, he had been behaving bizarrely.  When the Veteran was evaluated during hospitalization in service in February 1976, the examiner reported the psychiatric symptoms suggested the chronic type of symptomatology.  The Board places probative weight on the conclusions of the medical evaluation board that reviewed the evidence of record in April 1976 and opined that the review reflected the Veteran's schizophrenia existed prior to service and was not incurred in the line of duty.  The medical evaluation board physicians had the opportunity to examine the Veteran and his history at the time.  

The Board is aware that in June 2007 a private psychologist who stated she evaluated the Veteran in April of that year was mystified as to how the Veteran could have been accepted onto active service with preexisting schizophrenia. In view of the Veteran's false reports of no previous symptoms or treatment, the Board finds little mystery in his acceptance after only a standard physical examination.  However, a VA psychologist who examined the Veteran in July 2010 provided a contrary opinion.  That examiner noted that more likely than not the Veteran's psychiatric impairment was a natural progress of his schizophrenia, particularly given his apparent substance abuse and marginal adaptation.  The independent medical expert of a private university agreed with this opinion that the schizophrenia preexisted service and underwent no permanent increase in severity during the Veteran's one-year of active service.  That psychiatrist addressed the 2007 examiner's comment about being mystified by the Veteran's acceptance onto active service by indicating that the Veteran could well have been inducted into service without the illness being recognized because he was between psychotic episodes and "reconstitutes well..."  Further, the expert referred to the Veteran being hospitalized prior to service in October 1974 and being disoriented, unable to give a history, hallucinating, and being too ill to participate in any kind of psychotherapy.  The psychiatrist opined that the review of the subsequent admissions showed no evidence of the Veteran becoming more impaired than he was at the time of that episode (emphasis added).  He stated in fact the Veteran was able to participate in the performance of active duty functions for some nine months, albeit acting bizarrely, showing different mannerisms, and becoming episodically irritable.  The independent medical expert opined that the Veteran's symptoms did not exceed the symptoms from the first break and he believed there was no evidence to show the Veteran was exposed to more stress than he was in civilian life.  Indeed, the independent expert opined that "more than likely the military regimentation may have been protective but at the same time exposed the severity of his pathology."

The Board finds that the aforementioned opinion clearly and unmistakably indicates that the schizophrenia was not aggravated by service, and that whatever change in the Veteran's psychiatric status that led to his discharge from service was due to natural progress.  The independent medical expert did not specifically state that he reviewed the claims file, but it is clear from his statement that he reviewed the evidence of record and he explained the reasons for his determination.  Thus, his opinion constitutes competent, probative, and clear and unmistakable evidence weighing against the claim for entitlement to service connection for schizophrenia.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (probative value of the medical opinion counts for reasoning).  Accordingly, the Board finds the evidence clearly and unmistakably reflects both that schizophrenia existed prior to service and was not aggravated therein.  The presumption of soundness has been rebutted with regard to schizophrenia.  Given the preexisting disease and lack of inservice aggravation, entitlement to service connection for schizophrenia is not warranted.  Consequently, the benefit of the doubt doctrine is not for application, and the claim for entitlement to service connection for schizophrenia must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

The Board notes that it has considered the Veteran's lay statements attributing a worsening of his schizophrenia to his active service.  While the Veteran is competent to testify as to his observation of a worsening disability picture, the internal cause of this worsening would appear to be the type of medical matter as to which the courts felt lay testimony is not competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish a nexus, and that a lay person was "not competent" to provide testimony as to nexus because she was a lay person, conflicts with Jandreau).  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (it is generally the providence of medical professionals to diagnose and label a mental condition, not the claimant); Woehlaert v. Nicholson, 2a Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  In any event, even if the Veteran were competent to opine as his schizophrenia having been properly aggravated by his active service, the specific and reasoned opinion of the trained professional independent medical expert regarding a lack of aggravation outweighs the Veteran's general lay assertion of aggravation.

As the standard of clear and unmistakable evidence has rebutted the presumption of sound condition and aggravation, the benefit-of-the-doubt rule does not apply, and the Board must deny the claims.  See U.S.C.A. §§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for schizophrenia is denied.


	                        ____________________________________________
	J.W. FRANCIS
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


